Citation Nr: 0730788	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  04-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for major depressive disorder with psychotic features 
prior to August 9, 2005.

2.  Entitlement to a disability rating in excess of 70 
percent for major depressive disorder with psychotic features 
on and after August 9, 2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which continued a 30 percent 
disability rating for major depressive disorder.  

During the pendency of the appeal, an increased evaluation 
from 30 percent to 50 percent was granted in the March 2004 
Statement of the Case.  An increased evaluation from 50 
percent to 70 percent, effective August 9, 2005, was granted 
by rating decision dated in November 2006.  The Board notes, 
with respect to increased ratings, the United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the appellant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The Court further held that, where a claimant has filed a 
notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  

The veteran testified before the undersigned at an August 
2004 videoconference hearing.  A transcript has been 
associated with the file.

The Board remanded this case in January 2005.  It returns now 
for appellate consideration.


FINDINGS OF FACT

1.  Prior to August 9, 2005, the veteran's major depressive 
disorder was manifested by no more than occupational and 
social impairment with reduced reliability and productivity.

2.  Since August 9, 2005, the veteran's major depressive 
disorder with psychotic features has not been manifested by 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to August 9, 2005, the criteria for a disability 
rating in excess of 50 percent for major depressive disorder 
with psychotic features are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2007).

2.  Since August 9, 2005, the criteria for a disability 
rating of 70 percent for major depressive disorder with 
psychotic features are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2001 fully satisfied the duty to 
notify provisions for the first three elements.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  An 
April 2005 letter told him to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-121.  The 
veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  Although 
this letter was not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice in April 2005, he 
was provided a year and a half to respond with additional 
argument and evidence, and the claim was readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the veteran in November 2006.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran identified records in the possession 
of Oschner, which are not of record.  Pursuant to the Board's 
January 2005 remand, the Appeals Management Center sent the 
veteran an authorized release form so that those records 
could be obtained.  The veteran did not return the form and 
indicated in a May 2005 statement that he had no further 
evidence to submit.  The Board concludes that VA has 
satisfied its duty to assist in obtaining records.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The RO provided the veteran VA examinations in 2002, 2005 and 
2006.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disorder since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The 2006 VA examination report 
is thorough and supported by VA outpatient treatment records.  
The examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Ratings

The veteran contends that he is entitled to a rating in 
excess of 50 percent prior to August 9, 2005 and in excess of 
70 percent on and after August 9, 2005 for his major 
depressive disorder with psychotic features.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
However, the evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2006). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The veteran's major depressive disorder with psychotic 
features was rated as 50 percent disabling prior to August 9, 
2005 and 70 percent on and after August 9, 2005 under the 
General Rating Formula for Mental Disorders, 38 C.F.R. § 
4.130, Diagnostic Code (DC) 9434.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Assignment of a 50 percent evaluation is warranted for major 
depressive disorder where there is objective evidence 
demonstrating occupational and social impairment with reduced 
reliability and productivity due to flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory, 
such as retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene; and disorientation to time and 
place, memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
Mauerhan, supra.  Within the DSM-IV, Global Assessment 
Functioning (GAF) scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not 
determinative, a GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

According to DSM-IV, a score of 51-60 represents "[m]oderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  A score of 41-50 
illustrates "[s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.  

The veteran was evaluated at a January 2002 VA examination.  
The veteran was diagnosed with both depression and obsessive 
compulsive disorder.  The GAF score assigned his depression 
was 60.  The veteran was oriented in all spheres, with 
appropriate behavior although with minimal eye contact.  The 
veteran was untrusting and often wondered if his own family 
undermines him and his wishes.  There were no hallucinations, 
although he has heard bell ringing in the distance for some 
decades.  His personal hygiene was very good.  There were no 
obsessive rituals.  He had normal rate and flow of speech.  
He responded with relevant answers.  The veteran had no 
history of panic attacks.  The veteran was not actively 
suicidal, but felt "that if he would die, that would be 
okay."  He had no intention of harming himself.  The veteran 
had been on medication for some time.  The examiner indicated 
that the veteran's depression had worsened as a result of the 
progression of his physical disabilities and the events of 
September 11, 2001 and the war on terrorism.

The veteran was also seen for a VA examination on August 9, 
2005.  The veteran's GAF score was 50.  The veteran's 
medications continued.  The veteran reported a worsening in 
his symptoms since he stopped working the year before.  The 
veteran rarely looked at the examiner.  His personal 
appearance was disheveled with poor personal hygiene.  His 
affect was appropriate with a dysphoric mood.  His thought 
processes were logical and coherent, with some preoccupation 
with one or two topics.  His judgment was partially impaired.  
The veteran understood that he had a problem.  The veteran 
had moderate sleep impairment, which interfered with his 
daily activity.  The veteran had mild visual hallucinations.  
The veteran also had some mild inappropriate behavior during 
the examination, lifting his shirt and exposing his stomach.  
The veteran reported past incidents of violent behavior 
including fights with coworkers.  He reported some 
confrontations with his wife.  The veteran had occasional, 
vague suicidal thoughts, without a plan.  Homicidal thoughts 
were not present.  

The veteran had a third VA examination in August 2006.  The 
veteran's GAF score was 48.  He was clean, with unremarkable 
speech and psychomotor activity.  He was cooperative.  His 
mood was depressed with an appropriate affect.  He was 
oriented with an unremarkable thought process.  He continued 
to have preoccupation with one or two topics.  No delusions 
were reported.  The veteran understood the outcome of 
behavior.  Some sleep impairment continued.  He had 
persistent auditory hallucinations.  There was some 
obsessive/ritualistic behavior.  The veteran did not suffer 
from panic attacks and his memory was intact.  There were no 
homicidal thoughts, though the examiner reported that he 
sometimes thought he might be better off if his wife died.  
The veteran's suicidal thoughts continued, with no indication 
of a plan.  He was able to maintain personal hygiene and 
accomplish the activities of daily living.  There was some 
impairment in impulse control and judgment due to anger.  The 
examiner indicated that the veteran did not have total 
occupational and social impairment due to his service 
connected depression.  

Considering the level of disability reported by the VA 
examiners, the veteran's VA treatment records are fairly 
sparse.  The treatment records span from 2001 to 2005.  The 
veteran is generally oriented and cooperative, and there are 
no indications of inappropriate behavior or unusual thought 
processes.  The veteran attended a Trauma Recovery Program in 
2003 and 2004 on an outpatient basis.  He subsequently has 
attended treatment monthly sessions.  The veteran has been 
cooperative, alert and participating throughout the records 
related to these sessions, although the veteran does seem to 
be tardy from time to time.  His behavior and hygiene have 
been appropriate throughout.

On this record, the Board finds that the veteran's signs and 
symptoms of major depressive disorder with psychotic features 
have not been productive of total occupational or social 
impairment at any time.  The veteran's GAF scores indicate 
moderate symptoms in January 2002 and serious symptoms in 
August 2005 and 2006.  The GAF scores do not indicate severe 
or total impairment.  The veteran reported vague suicidal 
thoughts without a plan or intent to act upon these thoughts.  
While the Board realizes the seriousness of such thoughts, 
they are included in the 70 percent rating he receives on and 
after August 9, 2005.  Prior to that time, he reported that 
he had no active suicidal thoughts.  The veteran had some 
obsessional thoughts, characterized as preoccupation with one 
or two topics, but each examiner indicated that his thought 
processes were intact.  The veteran reported recurring 
auditory hallucinations in the form of distant ringing bells.  
There appears to be no functional impact of these 
hallucinations as the veteran is aware of them and appears to 
understand what they are.  There is one instance of 
inappropriate behavior, lifting of his shirt during the 
August 2005 VA examination, but this was characterized as 
mild and did not recur.  The veteran has reported past 
conflicts, including fights with coworkers, but these appear 
to have been some time in the past.  There is no indication 
that the veteran is currently a persistent danger to hurting 
himself or others.  The veteran had some difficulty with 
personal hygiene, beginning in August 2005, but he appears to 
be capable of performing activities of daily living, 
including maintenance of minimal personal hygiene.  The 
veteran's treatment records do not reveal any of the symptoms 
required for a 100 percent rating.  Finally, the veteran has 
been invariably oriented to time and place with no evidence 
of memory loss.  Accordingly, the claim for a rating in 
excess of 70 percent on and after August 9, 2005 must be 
denied.  See 38 C.F.R. § 4.130, DC 9434, supra.  

The Board further finds that the evidence of record for the 
period prior to August 9, 2005 does not indicate signs and 
symptoms rising to a level meriting a rating in excess of 50 
percent.  Prior to August 9, 2005, the veteran did not report 
suicidal ideation.  The veteran did not have obsessional 
rituals which interfered with routine activities.  His speech 
has been logical and normal in rate and flow, not 
intermittently illogical, obscure, or irrelevant.  There is 
no indication that the veteran has suffered panic attacks 
during the period on appeal.  The veteran's depression does 
appear to be near continuous, though the veteran was 
functioning normally in the activities of daily living prior 
to August 9, 2005 and had continued employment during that 
period.  The evidence does not show difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting, or the inability to establish and maintain effective 
relationships.  There is no indication that his depression 
impaired his ability to function independently, 
appropriately, or effectively.  As noted above, the veteran 
has reported past conflicts, including fights with coworkers, 
but these appear to have been some time in the past.  The 
veteran does have impaired impulse control, but not 
unprovoked irritability with periods of violence.  There is 
no indication of spatial disorientation or neglect of 
personal appearance and hygiene during the period prior to 
August 9, 2005.  The veteran's treatment records do not 
reveal any of the symptoms required for a 70 percent rating.  
Accordingly, the claim for a rating in excess of 50 percent 
before August 9, 2005 must be denied.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims are 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to a disability rating in excess of 50 percent 
for major depressive disorder with psychotic features before 
August 9, 2005, is denied.

Entitlement to a disability rating in excess of 70 percent 
for major depressive disorder with psychotic features on and 
after August 9, 2005, is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


